Citation Nr: 0528009	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a special monthly pension based on the 
need for the regular aid and attendance of another person.

2.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  He died in May 2000.  The appellant in this case is 
the veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In September 
2000 and February 2001 decisions, the RO denied the 
appellant's claim for death pension benefits on the basis 
that her countable income exceeded the maximum annual pension 
rate for a surviving spouse.  
In a December 2001 rating decision, the RO denied entitlement 
to an increased rate of pension based on the need for aid and 
attendance.  The RO further determined that although the 
appellant was entitled to an increased rate of pension by 
reason of being housebound, her countable income continued to 
exceed the maximum annual pension rate for a surviving 
housebound spouse.  

In August 2003, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In a December 2004 decision, the Board denied entitlement to 
special monthly pension based on the need for the regular aid 
and attendance of another person.  The issue of whether the 
appellant's income was excessive for purposes of entitlement 
to death pension benefits was remanded to the RO for 
additional evidentiary development.  

The appellant appealed that part of the Board's decision 
which denied entitlement to a special monthly pension to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2005, the appellant's attorney and a representative 
of VA's Office of General Counsel filed a joint motion for 
remand.  In a July 2005 order, the Court granted the motion, 
vacated that portion of the Board's December 2004 decision 
denying special monthly pension based on the need for aid and 
attendance, and remanded the matter further development and 
readjudication.

Meanwhile, in April 2005 the RO issued a supplemental 
statement of the case which determined that the appellant's 
income was excessive for the purpose of entitlement to the 
payment of VA death pension benefits.  The claims folder was 
thereupon returned to the Board. 

As set forth in more detail below, a REMAND of both issues is 
required.  This case is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2005).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  According to the 
joint motion discussed above, another VA medical examination 
is required for the purposes of determining whether the 
appellant requires the regular aid and attendance of another 
person.  See the July 2005 joint motion, page 3.  

With respect to the issue of whether the appellant's income 
is excessive for pension purposes, further consideration must 
be deferred pending resolution of the aid and attendance 
matter.  These issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  

Specifically, the Board notes that the applicable maximum 
annual pension rate differs depending on whether the 
appellant is in need of aid and attendance.  See 38 U.S.C.A. 
§ 1541(a) (West 2002); 38 C.F.R. § 3.3(b) (2005); see also 
Veterans Benefits Administration Manual M21-1, Part I, 
Appendix B.  

In addition, in June 2005, the appellant submitted additional 
evidence pertinent to the appeal.  This evidence has not yet 
been considered by the RO and the appellant has not waived 
initial RO consideration of this evidence.  Accordingly, a 
remand is now necessary.  38 C.F.R. § 20.1304 (2005).

In view of the foregoing, this matter is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should schedule the appellant for 
a VA medical examination to determine 
whether she is in need of the regular aid 
and attendance of another person.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the appellant's 
disabilities incapacitate her to such an 
extent that she is unable to care for 
herself without the regular assistance of 
another person.  The examiner should also 
comment on whether the appellant's 
disabilities prevent her from dressing or 
undressing herself, keeping herself 
ordinarily clean and presentable, feeding 
herself, attending to wants of nature, or 
protecting herself from the hazards or 
dangers incident to her daily 
environment.  A report of the examination 
should be prepared and associated with 
the claims folder.  

2.  Thereafter, VBA should readjudicate 
the issues on appeal, considering all the 
evidence of record.  If any benefit 
sought remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case, which 
reflects VBA consideration of all 
additional evidence, and the opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

